           Case 2:20-cv-01080-RFB-NJK Document 20 Filed 09/30/20 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   BASF CORPORATION,
                                                           Case No.: 2:20-cv-01080-RFB-NJK
 8          Plaintiff(s),
                                                                          Order
 9   v.
                                                                     [Docket No. 19]
10   AUTOMALL AUTO BODY, LLC, et al.,
11          Defendant(s).
12         On September 29, 2020, Plaintiff filed a notice of Rule 26(f) conference. Docket No. 19.
13 Discovery-related documents must be served on opposing counsel, not filed on the docket unless
14 ordered by the Court. See Local Rule 26-8; Fed. R. Civ. P. 5(d)(1).1 No such order has been
15 entered in this case. Accordingly, the Court STRIKES the above-referenced document, and
16 instructs the parties to refrain from filing discovery documents on the docket in the future absent
17 a Court order that they do so.
18          IT IS SO ORDERED.
19         Dated: September 30, 2020
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
          1
            See also Fed. R. Civ. P. 45(a)(4) (notice of intent to serve a subpoena “must be served on
28 each party” (emphasis added)).

                                                    1
